DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-5 and 7-21 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 4 was previously indicated as allowable if rewritten.  Applicant has amended that claim to include the substantive matter of claim 1, and added new dependent claims 15-21, which depend from claim 4.  These claims are allowable for at least the reasons set forth in the Non-Final action of 06/03/21.  Regarding claims 1-5 and 7-14, the Applicant’s amendments place these claims in condition for allowance, as argued.  Claim 1 was previously rejected under 103 to Ochi et al. (US 2009/0301771 A1), in view of Young (US 6,561,640 B1), and further in view of Karashima et al. (US 8,012,801 B2).  Ochi and Young each explicitly cure all of the applied conductive resin, rather than a portion, which thus teaches away from the amended matter.  Karashima is visually similar to some aspects of the invention; however, Karashima employs solder as the conductive connection between electrical components, and not a conductive resin.  Further, in Karashima the method requires removing resin after attaching the two components together, which is the opposite of the required order of operations required claim 1.  There is no apparent reason to further modify the three references applied to also include a fourth reference to teach: “scanning the LED device using a gantry across the coated surface of the first electronic component to the selected locations to illuminate the electrically conductive resin layer at the selected locations, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JEFFREY T CARLEY/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729